Title: From James Madison to James Monroe, 13 May 1786
From: Madison, James
To: Monroe, James


Dear Sir
Orange May 13th. 1786
I was favored a few days ago with yours of the 28th. ult. I am under great obligations for your kindness in the affair with Taylor. My late letters will have informed you of my wishes that you may fully partake of the bargain entered into already, as well as of every future adventure in that quarter. The encouragement you give me to expect your company has in a manner determined me to encounter a journey as soon as I can conveniently make preparation for it. I am the rather induced to it as I shall be the more able by that means to accelerate a repayment of your kind advances, having some little resources in Philada. of wch. I must avail myself for that purpose. My next will probably tell you when I shall be able to set out.
I think with you that it would have an odd appearance for two Conventions to be sitting at the same time, with powers in part concurrent. The reasons you give seem also to be valid against augmenting the powers of that which is to meet at Annapolis. I am not surprised therefore at the embarrassment of Congress in the present conjuncture. Will it not be best on the whole to suspend measures for a more thorough cure of our federal system, till the partial experiment shall have been made. If the spirit of the Conventioners should be friendly to the Union, and their proceedings well conducted, their return into the Councils of their respective States will greatly facilitate any subsequent measures which may be set on foot by Congress, or by any of the States.
Great changes have taken place in the late elections. I regret much that we are not to have your aid. It will be greatly needed I am sure. Mercer it seems lost his election by the same number of votes as left you out. He was absent at the time or he would no doubt have been elected. Have you seen his pamphlet? You will have heard of the election of Col. Mason, Genl. Nelson, Mann Page, G. Nicholas, Jno. Nicholas & Col. Bland. Col. Mason will be an inestimable acquisition on most of the great points. On the port bill he is to be equally dreaded. In fact I consider that measure as lost almost at any rate. There was a majority agst. it last Session if it had been skilfully made use of. To force the trade to Norfolk & Alexandria without preparations for it at those places, will be considered as injurious, and so little ground is there for confidence in the stability of the Legislature that no preparations will ever be made in consequence of a preceding law. The transition must of necessity therefore be at any time abrupt & inconvenient. I am somewhat apprehensive likewise that Col. Mason may not be fully cured of his Antifederal prejudices.
We hear from Kentucky that the Savages continue to disquiet them. Col. W. Christian it is said lately lost his life in pursuing a few who had made an inroad on the settlement. We are told too that the proposed separation is growing very unpopular among them. I am Dr. Sir with great affection Yr friend & Servt.
J Madison Jr.
Pray forward the herewith inclosed to Mr. J. I sent one for him about the last of March which I hope you recd. & put into the proper channel.
 